DETAILED ACTION

This Office action is a reply to the amendment filed on 9/7/2022. Currently, claims 1-6, 9-10, 12-16, 18-23, 25-26, 28-32 and 34-37 are pending. Claims 7-8, 11, 17, 24, 27 and 33 have been cancelled. No claims have been withdrawn. No new claims have been added.
Applicant’s amendment filed on 9/7/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
Claim 36 has not been provided with proper amendment markings to indicate the changes that have been made relative to the immediate prior version of the claims. Claim 36 is listed as “(Currently Amended)”. However, no amendment markings are present. See 37 CFR 1.121(c)(2).
In an effort to expedite prosecution, the examiner is considering claim 36 as having been previously presented in the claims filed on 5/17/2022. However, any future amendment that does not comply with 37 CFR 1.121 may be held nonresponsive.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/7/2022 has been entered.
Response to Amendment
The declarations under 37 CFR 1.132 filed 9/7/2022 are insufficient to overcome the rejection of claims 1 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by
KR 10-1181696 (‘KR ‘696’), or the rejection of claims 2-6, 12-16, 18-23, 25, 28-32 and 34-37 under 35 U.S.C. 103 as being unpatentable over KR ‘696 as set forth in the last Office action because: applicant fails to establish a nexus between the merits of the claimed invention and the evidence offered, and the expert opinion was from Applicant (see Declaration of John Igo).
	The Declarations are substantially drawn to opinion evidence with conclusory statements. Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. MPEP 716.01(c). However, such statements are generalizations based on examples in Exhibits A-D rather than substantial proof. A subfloor may be an initial layer above joists or other structure in a building, but the initial layer may not always the subfloor. While a subfloor may be a rough concrete slab, it may alternatively be a material placed above the concrete slab and underneath a finish layer. Further, a subfloor may have other or additional purposes besides providing a structurally sound flat surface to hold up underlayment and the finish floor, such as keeping the underlying surface dry, increasing air flow, providing a thermal barrier or providing fire protection. Although a declaration which states only conclusions may have some probative value, such declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). MPEP 716.01(c).
Further, of the six declarations submitted, one is from Applicant. In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins  & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support). MPEP 716.01(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1181696 (‘KR ‘696’).
Claim 1, KR ‘696 provides a sound attenuating flooring system comprising:
a subfloor (90; note that subfloor was treated under the broadest reasonable interpretation, in light of applicant’s specification as being a layer of flooring laid below a finished floor, as exceedingly broadly claimed);
a sound attenuating material 10 overlaying the subfloor (Fig. 6), the sound attenuating material having a first surface (first surface of 10; Fig. 6) and a second surface (second surface of 10; Fig. 6), the first surface defined by a plurality of outwardly projecting hollow protrusions (12; see Fig. 3), said outwardly projecting hollow protrusions in direct contact with said subfloor (protrusions 12 on material 10 are in direct contact with subfloor 90; Fig. 6), and the second surface defined by a plurality of open recesses (13; see Fig. 3) corresponding to the plurality of outwardly projecting hollow protrusions (Figs. 3 and 6); and
an overlayment 70 overlaying the second surface of the sound attenuating material (note that 70 nonetheless overlies 10; Fig. 6).
Claim 9, KR ‘696 further provides an underlayment (50; Fig. 4b) located between the subfloor and the sound attenuating material (50 is located above subfloor 90 and below sound attenuating material 10; Fig. 4b) wherein the underlayment has a plurality of holes corresponding to the plurality of outwardly projecting hollow protrusions such that, when the underlayment is located between the subfloor and the sound attenuating material, the plurality of outwardly projecting hollow protrusions pass through the underlayment and contact the subfloor (protrusions 12 on sound attenuating material 10 pass through holes in underlayment 50 and contact the subfloor 90; Fig. 4b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 12-16, 18-23, 25, 28-32 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1181696 (‘KR ‘696’).
	Claim 2, KR ‘696 teaches all the limitations of claim 1 as above. KR ‘696 does not explicitly recite the sound attenuating material including between 4 outwardly projecting hollow protrusions to 50 outwardly projecting hollow protrusions per square inch. However, the protrusions of KR ‘696 each have a diameter of 0.1 mm to 3.0 mm (translation claim 1), corresponding to 0.00393701 inch to 0.11811 inch, respectively. KR ‘696 further teaches a vacancy of 5.0 mm to 15.0 mm, which corresponds to 0.19685 inch to 0.590551 inch, respectively. Assuming a protrusion diameter of 0.1mm and a vacancy of 5.0 mm, which would create a distance between respective protrusions being 5.1 mm, corresponding to 0.200787 inch, there would be approximately 10 protrusions per square inch, which falls in the claimed range of 4 to 50 protrusions. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to include between 4 and 50 outwardly projecting hollow protrusions per square inch on the sound attenuating material, with the reasonable expectation of providing a desirable amount of support for an upper layer of flooring, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 3, KR ‘696 teaches all the limitations of claim 1, but does not explicitly teach the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, and the sound attenuating flooring system supporting between about 10,000 pounds per square foot and about 35,000 pounds per square foot without flexing more than about 0.06 inch. However, KR ‘696 teaches the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I). Further, KR ‘696 is intended to be used in floors of buildings similar to the intended use of the instant invention. Thus, the loading forces would be expected to be similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating flooring system supporting between about 10,000 pounds per square foot and about 35,000 pounds per square foot without flexing more than about 0.06 inch, with the reasonable expectation of accommodating reasonable amounts loading forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 4, KR ‘696 teaches all the limitations of claim 1, but does not explicitly teach the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, and the sound attenuating flooring system supporting 33,000 pounds per square foot without flexing more than about 0.06 inch. However, KR ‘696 teaches the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I). Further, KR ‘696 is intended to be used in floors of buildings similar to the intended use of the instant invention. Thus, the loading forces would be expected to be similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating flooring system supporting 33,000 pounds per square foot without flexing more than about 0.06 inch, with the reasonable expectation of accommodating reasonable amounts loading forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 5, KR ‘696 teaches all the limitations of claim 1, but does not explicitly teach the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, and the sound attenuating flooring system supporting between about 10,000 pounds per square foot and about 35,000 pounds per square foot without flexing more than about 0.04 inch. However, KR ‘696 teaches the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I). Further, KR ‘696 is intended to be used in floors of buildings similar to the intended use of the instant invention. Thus, the loading forces would be expected to be similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating flooring system supporting between about 10,000 pounds per square foot and about 35,000 pounds per square foot without flexing more than about 0.04 inch, with the reasonable expectation of accommodating reasonable amounts loading forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 6, KR ‘696 teaches all the limitations of claim 1, but does not explicitly teach the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, and the sound attenuating flooring system supporting 33,000 pounds per square foot without flexing more than about 0.04 inch. However, KR ‘696 teaches the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I). Further, KR ‘696 is intended to be used in floors of buildings similar to the intended use of the instant invention. Thus, the loading forces would be expected to be similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating flooring system supporting 33,000 pounds per square foot without flexing more than about 0.04 inch, with the reasonable expectation of accommodating reasonable amounts loading forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 12, KR ‘696 teaches all the limitations of claim 1 as above. KR ‘696 does not teach the plurality of outwardly protruding hollow protrusions covering about 5% to about 35% of the subfloor covered by the sound attenuating material. However, KR ‘696 teaches the protrusions having a diameter of 0.1 mm to 3.0 mm (translation claim 1), corresponding to 0.00393701 inch to 0.11811 inch, respectively. KR ‘696 further teaches a vacancy of 5.0 mm to 15.0 mm, which corresponds to 0.19685 inch to 0.590551 inch, respectively. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating material such that the plurality of outwardly protruding hollow protrusions cover about 5% to about 35% of the subfloor covered by the sound attenuating material, with the reasonable expectation of providing a desired amount of support for an upper layer of flooring material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 13, KR ‘696 teaches all the limitations of claim 1, but does not explicitly teach the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch. However, KR ‘696 teaches the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I).
Claim 14, KR ‘696 teaches all the limitations of claim 1, but does not explicitly teach the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 0.125 inch to about 0.5 inch. However, KR ‘696 teaches the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.5 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I).
Claim 15, KR ‘696 teaches all the limitations of claim 1, but does not explicitly teach the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 0.125 inch to about 0.375 inch. However, KR ‘696 teaches the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.375 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I).
Claim 16, KR ‘696 teaches all the limitations of claim 1, but does not explicitly teach the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 0.125 inch to about 0.1875 inch. However, KR ‘696 teaches the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.1875 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I).
	Claim 18, KR ‘696 teaches a sound attenuating flooring system comprising:
a subfloor (90; note that subfloor was treated under the broadest reasonable interpretation, in light of applicant’s specification as being a layer of flooring laid below a finished floor, as exceedingly broadly claimed);
an underlayment (50; Fig. 4) in direct contact with said subfloor (50 directly contacts 90; Fig. 4);
a sound attenuating material 10, the sound attenuating material having a first surface (first surface of 10; Figs. 4 and 6) and a second surface (second surface of 10; Figs. 4 and 6), a plurality of outwardly projecting hollow protrusions (12; see Fig. 3), said outwardly projecting hollow protrusions directly contacting said underlayment (12 directly contacts 50; Fig. 4), and the second surface defined by a plurality of open recesses (13; see Fig. 3) corresponding to outwardly projecting hollow protrusions (treated as the same outwardly projecting hollow protrusions as previously recited; 12; see Fig. 3); and
an overlayment 70 overlaying the second surface of the sound attenuating material (note that 70 nonetheless overlies 10; Fig. 6), said overlayment having a thickness (Fig. 6).
KR ‘696 does not explicitly recite the sound attenuating material including between 4 outwardly projecting hollow protrusions to 50 outwardly projecting hollow protrusions per square inch, and the thickness of the overlayment being between about 0.25 inch and about 0.7 inch. However, the protrusions of KR ‘696 each have a diameter of 0.1 mm to 3.0 mm (translation claim 1), corresponding to 0.00393701 inch to 0.11811 inch, respectively. KR ‘696 further teaches a vacancy of 5.0 mm to 15.0 mm, which corresponds to 0.19685 inch to 0.590551 inch, respectively. Assuming a protrusion diameter of 0.1mm and a vacancy of 5.0 mm, which would create a distance between respective protrusions being 5.1 mm, corresponding to 0.200787 inch, there would be approximately 10 protrusions per square inch, which falls in the claimed range of 4 to 50 protrusions. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to include between 4 and 50 outwardly projecting hollow protrusions per square inch on the sound attenuating material, with the reasonable expectation of providing a desirable amount of support for an upper layer of flooring, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, the overlayment inherently has a thickness. It would have been obvious to one of ordinary skill in the art, to optimize the thickness to be between about 0.25 inch and about 0.7 inch, with the reasonable expectation of obtaining a desired amount of upper insulation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 19, KR ‘696 teaches all the limitations of claim 18, but does not explicitly teach the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, and the sound attenuating flooring system supporting between about 10,000 pounds per square foot and about 35,000 pounds per square foot without flexing more than about 0.06 inch. However, KR ‘696 teaches the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I). Further, KR ‘696 is intended to be used in floors of buildings similar to the intended use of the instant invention. Thus, the loading forces would be expected to be similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating flooring system supporting between about 10,000 pounds per square foot and about 35,000 pounds per square foot without flexing more than about 0.06 inch, with the reasonable expectation of accommodating reasonable amounts loading forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 20, KR ‘696 teaches all the limitations of claim 18, but does not explicitly teach the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, and the sound attenuating flooring system supporting 33,000 pounds per square foot without flexing more than about 0.06 inch. However, KR ‘696 teaches the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I). Further, KR ‘696 is intended to be used in floors of buildings similar to the intended use of the instant invention. Thus, the loading forces would be expected to be similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating flooring system supporting 33,000 pounds per square foot without flexing more than about 0.06 inch, with the reasonable expectation of accommodating reasonable amounts loading forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 21, KR ‘696 teaches all the limitations of claim 18, but does not explicitly teach the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, and the sound attenuating flooring system supporting between about 10,000 pounds per square foot and about 35,000 pounds per square foot without flexing more than about 0.04 inch. However, KR ‘696 teaches the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I). Further, KR ‘696 is intended to be used in floors of buildings similar to the intended use of the instant invention. Thus, the loading forces would be expected to be similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating flooring system supporting between about 10,000 pounds per square foot and about 35,000 pounds per square foot without flexing more than about 0.04 inch, with the reasonable expectation of accommodating reasonable amounts loading forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 22, KR ‘696 teaches all the limitations of claim 18, but does not explicitly teach the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, and the sound attenuating flooring system supporting 33,000 pounds per square foot without flexing more than about 0.04 inch. However, KR ‘696 teaches the plurality of outwardly projecting hollow protrusions extending outward from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I). Further, KR ‘696 is intended to be used in floors of buildings similar to the intended use of the instant invention. Thus, the loading forces would be expected to be similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating flooring system supporting 33,000 pounds per square foot without flexing more than about 0.04 inch, with the reasonable expectation of accommodating reasonable amounts loading forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 23, KR ‘696 further teaches wherein said outwardly projecting hollow protrusions cooperate with said underlayment to define air gaps (gaps created below 10 between protrusions 12; note that underlayment 50 partially fills the air gaps; Fig. 4) and said underlayment at least partially fills said air gaps (50 at least partially fills the air gaps; Fig. 4).  
Claim 25, KR ‘696 further teaches wherein the underlayment has a plurality of holes (holes in 50 accommodating protrusions 12; Fig. 4) corresponding to the outwardly projecting hollow protrusions such that, when the underlayment is located between the subfloor and the sound attenuating material, the outwardly projecting hollow protrusions pass through the underlayment and contact the subfloor (protrusions 12 pass through underlayment 50 and contacts subfloor 90; Fig. 4).
Claim 28, KR ‘696 teaches all the limitations of claim 18 as above. KR ‘696 does not teach the plurality of outwardly protruding hollow protrusions covering about 5% to about 35% of the subfloor covered by the sound attenuating material. However, KR ‘696 teaches the protrusions having a diameter of 0.1 mm to 3.0 mm (translation claim 1), corresponding to 0.00393701 inch to 0.11811 inch, respectively. KR ‘696 further teaches a vacancy of 5.0 mm to 15.0 mm, which corresponds to 0.19685 inch to 0.590551 inch, respectively. It would have been obvious to one of ordinary skill in the art, at the time of filing, to form the sound attenuating material having the plurality of outwardly protruding hollow protrusions covering about 5% to about 35% of the subfloor covered by the sound attenuating material, with the reasonable expectation of providing a desired amount of support for an upper layer of flooring material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 29, KR ‘696 teaches all the limitations of claim 18, but does not explicitly teach the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch. However, KR ‘696 teaches the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.75 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I).
Claim 30, KR ‘696 teaches all the limitations of claim 18, but does not explicitly teach the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 0.125 inch to about 0.5 inch. However, KR ‘696 teaches the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.5 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I).
Claim 31, KR ‘696 teaches all the limitations of claim 18, but does not explicitly teach the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 0.125 inch to about 0.375 inch. However, KR ‘696 teaches the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.375 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I).
Claim 32, KR ‘696 teaches all the limitations of claim 18, but does not explicitly teach the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 0.125 inch to about 0.1875 inch. However, KR ‘696 teaches the plurality of outwardly projecting protrusions extending from the first surface of the sound attenuating material between 3.0 mm to 20.0 mm. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the outwardly projecting protrusions to extend from the first surface of the sound attenuating material between 0.125 inch to about 0.1875 inch, with the reasonable expectation of obtaining a desirable separation between the subfloor and an upper layer of flooring, since the claimed range lies inside the range disclosed by the prior art, and since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05(I).
Claim 34, KR ‘696 further teaches wherein the sound attenuating material has generally flat surfaces between said plurality of outwardly projecting hollow protrusions and said plurality of open recesses (see Fig. 3), said generally flat surfaces having a thickness (see Fig. 3). The generally flat surfaces inherently have a thickness. It would have been obvious to one of ordinary skill in the art, to optimize the thickness to be between about 0.002 inch to about 0.006 inch, with the reasonable expectation of obtaining a desired separation between the upper surface of the protrusions and an upper layer of flooring material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 35, KR ‘696 further teaches wherein the sound attenuating material has generally flat surfaces between said plurality of outwardly projecting hollow protrusions and said plurality of open recesses (see Fig. 3), said generally flat surfaces having a thickness (see Fig. 3). The generally flat surfaces inherently have a thickness. It would have been obvious to one of ordinary skill in the art, to optimize the thickness to be between about 0.002 inch to about 0.006 inch, with the reasonable expectation of obtaining a desired separation between the upper surface of the protrusions and an upper layer of flooring material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 36, KR ‘696 teaches a sound attenuating flooring system comprising:
a subfloor (90; note that subfloor was treated under the broadest reasonable interpretation, in light of applicant’s specification as being a layer of flooring laid below a finished floor, as exceedingly broadly claimed);
a sound attenuating material 10, said sound attenuating carries an underlayment layer 50 adhered to said sound attenuating material (50 includes an adhesive and is adhered to 10; machine translation supplied by applicant; Fig. 4), the sound attenuating material having a first surface (first surface of 10; Figs. 4 and 6) and a second surface (second surface of 10; Figs. 4 and 6), the first surface defined by a plurality of outwardly projecting hollow protrusions (12; see Fig. 3), said outwardly projecting hollow protrusions directly adhered to said 6underlayment (protrusions 12 are adhered to 50; Fig. 4), and the second surface defined by a plurality of open recesses (13; see Fig. 3) corresponding to said outwardly projecting hollow protrusions (Fig. 3); and
an overlayment 70 overlaying the second surface of the sound attenuating material (note that 70 nonetheless overlies 10; Fig. 6).  
KR ‘696 does not explicitly recite the sound attenuating material including between 4 outwardly projecting hollow protrusions to 50 outwardly projecting hollow protrusions per square inch. However, the protrusions of KR ‘696 each have a diameter of 0.1 mm to 3.0 mm (translation claim 1), corresponding to 0.00393701 inch to 0.11811 inch, respectively. KR ‘696 further teaches a vacancy of 5.0 mm to 15.0 mm, which corresponds to 0.19685 inch to 0.590551 inch, respectively. Assuming a protrusion diameter of 0.1mm and a vacancy of 5.0 mm, which would create a distance between respective protrusions being 5.1 mm, corresponding to 0.200787 inch, there would be approximately 10 protrusions per square inch, which falls in the claimed range of 4 to 50 protrusions. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to include between 4 and 50 outwardly projecting hollow protrusions per square inch on the sound attenuating material, with the reasonable expectation of providing a desirable amount of support for an upper layer of flooring, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 37, KR ‘696 further teaches wherein said overlayment overlaying the second surface of the sound attenuating material has a thickness (thickness of 70; Fig. 6). KR ‘696 does not teach the thickness being between about 0.25 inch and about 0.70 inch. The overlayment inherently has a thickness. It would have been obvious to one of ordinary skill in the art, to optimize the thickness to be between about 0.25 inch and about 0.70 inch, with the reasonable expectation of obtaining a desired amount of upper insulation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 10 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention as claimed in claims 10 and 26, as noted in the Advisory Action filed on 7/19/2022.



Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Rejection of claim(s) 1 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1181696 (‘KR ‘696’).
Re claim 1, applicant argues that element 90 of KR ‘696 is not a subfloor as claimed. A subfloor is a broad term generally understood in the art of static structures to be a layer of flooring laid under the finished floor (see attached Merriam-Webster definition). Element 90 is exactly that—a layer of flooring laid below the finished floor layer 70.
Although, KR ‘696 refers to element 90 as “insulation layer” (abstract; [0079]), “heat insulating layer” ([0036]; [0044]), and “thermal insulation layer” ([0037]), which are not the most widely known subfloor materials, it is nonetheless known in the art to use such materials for a subfloor. See attached “ThermalDry Insulated Subfloor Benefits” article from Basement Systems in 2017, which teaches a thermal foam material subfloor that, among other things creates a warmer, dryer surface for finished flooring. See also attached “Why All-Foam Basement Subfloors Make Sense”, in which foam insulating materials are recognized as being advantageous. The fact that KR ‘696 teaches element 90 being an insulating material does not preclude KR ‘696 from meeting the claim.
Claim 9 depends from claim 1 and thus stands or falls with claim 1 as above.


Rejection of claims 2-6, 12-16, 18-23, 25, 28-32 and 34-37 under 35 U.S.C. 103 as being unpatentable over KR 10-1181696 (‘KR ‘696’).
Re claims 18 and 36, applicant argues that KR ‘696 element 20 is not an overlay because KR ‘696 allegedly teaches element 70 as the overlayment. The claim is so exceedingly broad that elements 20 and/or 70 are positioned over the sound attenuating material and thus constitute an overlayment. However, the rejection has been modified to call element 70 the overlayment. The thickness of protrusions 12 of element 10 are within the range of 3 mm (0.12 inches) to 20 mm (0.79 inches). KR ‘696 does not explicitly recite the thickness of element 70. However, element 70 appears to have a thickness less than or equal to the thickness of 12 (see annotated Fig. 6 of KR ‘696 shown below in Examiner’s Notes). The examiner takes the position that modifying the thickness of element 70 from the range of about 0.12 inches – 0.79 inches to the range of about 0.25 inches – 0.7 inches would be within the level of ordinary skill, since the ranges only slightly overlap. Thus KR ‘696 meets the claim.
Regarding applicant’s argument that the instant invention has unexpected results, applicant’s alleged unexpected result of providing “satisfactory” sound attenuation while using an overlayment with a lesser thickness is not persuasive. All the claimed elements were known in KR ‘696 as evidenced above, and one of ordinary skill in the art could have modified the thickness of the overlayment to arrive at the claimed thickness range using known methods with no change in their respective functions. Such a modification would have yielded predictable results that would have been considered “satisfactory” to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding the recitation of “subfloor” in claims 18 and 36, the same reasoning as above in response to claim 1 applies to claims 18 and 36.
Note that although not argued by applicant, regarding the overlayment in claim 1, the same reasoning as above in response to claims 18 and 36 applies to claim 1.
Claims 2-6, 12-16 and 34 depend from claim 1 and thus stand or fall with claim 1 as above.
Claims 19-23, 25, 28-32 and 35 depend from claim 18 and thus stand or fall with claim 18 as above.
Claim 37 depends from claim 36 and thus stands or falls with claim 36 as above.

Examiner’s Notes

    PNG
    media_image1.png
    508
    746
    media_image1.png
    Greyscale

Annotated Fig. 6 of KR 10-1181696 (‘KR ‘696’)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635